 ELGIN NATIONAL WATCH COMPANY273;ELGINNATIONAL WATCH COMPANY, WADSWORTHDIvISIONandDIE AND.TOOL MAKERSASSOCIATION OFD DAYTON,KENTUCKYandDISTRICT'LODGENo. 34,INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL,,PETITIONERS.Cases Nos. 9-RC-2145 and 9-RC-2189. July 21,1954Decision,Order,and Direction of ElectionUnder separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, separate hearings were held before Rose-mary S. Macke, hearing officer.The hearing officer's rulings made atthe hearings are free from prejudicial error and are hereby affirmed.The cases are hereby consolidated for purposes of decision.Upon the entire record in these consolidated cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.Die and Tool Makers Association of Dayton, Kentucky, hereincalled the Die and Tool Makers; 1 District Lodge No. 34, InternationalAssociation of Machinists, AFL, herein called the Machinists; Inde-pendent Light Metal Workers Union, herein called the Light Metal,Workers; and Local 68, Metal Polishers, Buffers, Platers and Helpers.International Union, herein called the Metal Polishers, are labor organ-izations claiming to represent certain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c),(1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in the manufacture of watch cases, em-blems and decorative trine, and ordnance parts at its Dayton, Ken-tucky, plant.On December 10, 1937, the Board certified the MetalPolishers as the exclusive bargaining representative of polishers,buffers, platers, and employees engaged in processes related thereto,at the Dayton plant. In the same proceeding 1 the Board certified,under its former name of Wadsworth Watch Case Workers Alliance,the Light Metal Workers as the bargaining representative of other pro-duction and maintenance workers at the plant.3In Case No. 9-RC-2145, the Die and Tool Makers seeks to sever tooland die employees from the larger production and maintenance unit atthe plant, presently represented by the Light Metal Workers. In CaseNo. 9-RC-2189, the Machinists seeks certification of production and'Contrary to the contention of the Employer, we find that the Die and Tool Makers,the purpose of which is to represent employees of the Employer in matters regardingwages and hours and other conditions of employment and which has duly elected officersand a constitution, is a labor organization within the meaning of the ActKnoxCorporation,104 NLRB 7892Wadsworth Watch Case Company, 4NLRB 487 at p 4922On April 17, 1940, the Board again certified the same oiganizatiom as the exclusivebargaining representative of these production and mainten-ince employeesWadsworthWatch CaseCompany,21 NLRB 470 at p 480, 22 NLRB 1010.109 NT.RR No CT 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintenance employees at the plant, excluding employees representedby the Metal Polishers, and including or excluding the tool and die em-ployees, depending upon the Board's decision as to the appropriatenessof the separate unit for these employees sought by the Die and ToolMakers.The Employer and the Light Metal Workers contend thatthe proposed unit for tool and die employees is not an appropriateseparate bargaining unit.In the recentAmerican Potashcase,4 the Board laid down two req-uisites for the severance of groups of employees from a larger pro-duction and maintenance unit established by collective bargaining.The Board held (1) that the group to be severed must constitute a truecraft or traditional departmental group, and (2) that the labor,organ-ization seeking severance must be a labor organizationtraditionallyrepresenting the employees sought for severance.The first questionbefore us is whether the Die and Tool Makers is a labor organizationwhichtraditionallyrepresents tool and die employees.The Die and Tool Makers is an outgrowth of a social club amongthe Employer's tool and die employees at the Dayton plant, knownas the "Harmony Club." In January 1953, the tool and die employeesat the plant reorganized the Harmony Club as a labor organizationto represent them, because these employees wished self-representa-tion in bargaining with their Employer.On March 17, 1953, the neworganization formally adopted its present name, under which the in-stant petition was filed, and a code of regulations. Its primary func-tion is to serve as a labor organization for tool and die employees atthe Employer's Dayton plant-to which its membership is limited;it retains the social activities of the former Harmony Club as a sec-ondary featureIt has held its second annual election of officers. Ithas completed the necessary filings so that it is in compliance with therequirements of Section 9 (f), (g), and (h) of the Act.Representatives of the Die and Tool Makers, the Light MetalWorkers, and the E mployer, respectively, met in December 1953 todiscuss the demands of the Die and Tool Makers with respect to theworking conditions of the tool and die employees at the plant.Theproposals made at this meeting, which apparently amounted to con-cessions to the Die and Tool Makers, were referred by that organiza-tion to its membership for approval.Thereafter, the Die and ToolMakers filed the instant petition in Case No. 9-RC-2145.in requiring that the union seeking severance must be the onewhich traditionally represents the craft or departmental groupsought, the Board took cognizance of the fact that these are unionswhich have devoted themselves to the special problems of the variouscraft or traditional department employees, and have thereby acquired+.Amencan1'ota,h cfChsn ical Corpo; two.,107 NLRB 1418 GENERAL DRIVERS, ETC.275special experience and proven effectiveness in representing those em-ployees.The concept of a traditional bargaining representative, itseems apparent, conveys the idea of a history of representation ofsuch employees. It follows, therefore, that a newly formed labororganization can hardly be termed to be a "traditional" bargainingrepresentative.Under these circumstances, we find that the newlyorganized Die and Tool Makers does not now constitute a union whichtraditionally represents tool and die employees within the meaning ofthe requirements set forth in theAmerican Potashdecision.We shalltherefore dismiss the petition by which the Die and Tool Makersseeks to sever tool and die employees from the larger productionand maintenance unit which has included these employees since 1937.We shall, however, consider this labor organization as an intervenorin Case No. 9-RC-2189 for all purposes.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act:All production and maintenance employees at the Employer's Day-ton,Kentucky, manufacturing plant, including factory clerical em-ployees and setup men, but excluding all employees engaged in metalpolishing and buffing, plating, and the processes related thereto, time-study employees, office clerical employees, guards, professional em-ployees, and all other supervisors as defined in the Act.[The Board dismissed the petition in Case No. 9-RC-2145.][Text of Direction of Election omitted from publication.]MEMBER PETERSON took no part in the consideration of the aboveDecision, Order, and Direction of Election.GENERAL DRIVERS, WAREHOUSEMEN AND HELPERS,LOCAL 968, INTER-NATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSE-MEN AND HELPERS OF AMERICA,AFL, ANDM. W. MILLER,TRUSTEE,GENERAL DRIVERS,WAREHOUSEMEN AND HELPERS,LOCAL 968andOTIS MASSEY COMPANY,LTD.Case No. 39-CC-11.July 22, 1954.Decision and OrderUpon charges duly filed on January 18, 19, and February 2, 1954,by Otis Massey Company, Ltd., the General Counsel of the NationalLabor Relations Board, herein called the General Counsel, by theRegional Director for the Sixteenth Region, issued a complaint datedFebruary 19, 1954, against General Drivers,Warehousemen and109 NLRB No. 61.334811-55-vol. 109-19